Citation Nr: 1449901	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  14-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for revocation of forfeiture of benefits.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1941 to April 1942.  The Veteran was a prisoner of war from April 1942 until October 1942, was not under any military control from October 1942 to May 1945 when he returned to active duty.  Thereafter, he appeared to have had essentially continuous service until December 1948.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 determination of the Department of Veterans (VA) Regional Office (RO) in Manila, The Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Appellant is the Veteran's wife.  The Veteran died in November 2011.  

2.  In a March 1986 Board decision, the Board concluded the appellant had forfeited all of her rights, claims and benefits under all laws administered by the Department of Veterans Affairs.

3.  Since the March 1986 Board decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim for revocation of the forfeiture of VA benefits, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has not been received.



CONCLUSIONS OF LAW

1.  The December 1985 Board decision forfeiting the Veteran's rights, claims, and benefits under the laws administered by VA is final.  38 U.S.C.A. § 4004(b) (West 1982); 38 C.F.R. § 19.104 (1985). 

2.  The March 1986 Board decision forfeiting the Appellant's rights, claims, and benefits under the laws administered by VA is final.  38 U.S.C.A. § 4004(b) (West 1982); 38 C.F.R. § 19.104 (1986). 

3.  New and material evidence to reopen the claim for revocation of the forfeiture of the Appellant's or Veteran's rights to VA benefits has not been received; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2010); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant is the Veteran's wife and she asserts entitlement to death and indemnity compensation (DIC) benefits, burial benefits and accrued benefits as well as a one-time payment from the Filipino Veterans Equity Compensation Fund.  However, prior to her assertions of entitlement are considered, the Appellant needs to submit new and material evidence to reopen the claim for revocation of forfeiture of benefits.  

In December 1985, the Board determined that the Veteran forfeited his right to VA benefits due to fraud.  The Board determined that the Veteran had submitted fraudulent evidence and feigned mental illness in order to received VA pension benefits.  

In March 1986, the Board determined that the Appellant forfeited her rights to VA benefits due to fraud.  The Board determined that the Appellant submitted false and fraudulent statements and evidence in support of the Veteran's claim for disability pension benefits indicating that the Veteran was permanently and totally disabled due to mental illness.  

The Appellant filed a motion of reconsideration of the December 1985 Board decision on behalf of her husband, arguing that the Board erred in considering the VA field examiner's report as it was based on hearsay from persons who did not know them.  The Board denied the Motion for Reconsideration in September 1986 explaining that the field examiner's report was associated with the evidence of record and was properly considered by the Board.  The Board further noted that without any medical evidence to refute the field examiner's report the Board had no recourse but to give the full value of appellate consideration to that report.

Subsequent to that, the Veteran filed multiple claims for benefits, the most recent of which was denied by the RO in May 2009 because it was determined that the Veteran had not submitted new and material evidence to overturn the prior decision determining that he had forfeited his benefits.  The Veteran filed a substantive appeal and the Board considered the Veteran's claim in May 2011.  The Board determined that new and material evidence had not been received and did not reopen the Veteran's claim.  The Veteran did not appeal this decision.  As such, the Board decision from May 2011 is final.  38 C.F.R. § 20.1104. 

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In this case, the last final denial concerning the Appellant's entitlement to benefits was the March 1986 Board decision.  The evidence received since the Board's March 1986 decision includes many claims filed by the Veteran, a new claim from February 2012 from the Appellant for DIC benefits, accrued benefits and, burial benefits as well as a one-time payment from the Filipino Veterans Equity Compensation Fund.  In addition, the Appellant sent several statements in support of her claim, medical treatment records for her from Adventist Health, medical treatment records for the Veteran from Huntington Hospital, burial documents, the Veteran's death certificate, her marriage certificate and the Veteran's discharge papers.  

The Appellant's medical treatment notes, the Veteran's medical treatment notes, the burial receipts for the Veteran, and the Veteran's death certificate are all new.  However, the Board has determined that this evidence is not material to the issue at hand; whether this evidence relates to an unestablished fact necessary to substantiate the claim.  The claim in this case is not entitlement to DIC and other benefits; it is whether the decision regarding the forfeiture of the Appellant's entitlement to VA benefits should be reopened.  The Board previously decided that the appellant had forfeited all rights, claims, and benefits as she falsely made statements to VA that the Veteran was mentally ill when she knew he was not mentally ill.  The only evidence somewhat relevant to the request to revoke the forfeiture is a broad statement that the Veteran was "falsely accused" and that the field investigation was based on reports of people that did not live with the Veteran.  Such arguments are cumulative and redundant of the arguments submitted and considered in the Board's September 1986 Motion for Reconsideration.  The other new evidence pertains to the claim for DIC benefits and are not relevant to the issue on appeal.  

As such the Appellant has submitted no new and material evidence.  The Board has determined that reopening is not warranted.  See 38 C.F.R. § 3.156(a).  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, even under this standard, the evidence submitted would not trigger VA's duty to reopen as there has been no evidence provided that addresses the determinations made in the December 1985 and the March 1986 Board decisions that determined that both the Appellant and the Veteran had forfeited their rights to VA benefits due to fraud.  Overall, the Board has determined that the evidence submitted in support of the claim for revocation of forfeiture to VA benefits is not new and does not raise a reasonable possibility of substantiating that claim and is insufficient to reopen the previously denied claim.  38 U.C.S.A. §§5108, 7105; 38 C.F.R § 3.156(a).  Having found the evidence not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

In reaching this decision, the Board observes that the Court has held that a declaration of forfeiture may be revoked upon the receipt of new and material evidence or based on a finding of clear and unmistakable error in the original forfeiture decision.  Trilles v. West, 13 Vet. App. 314, 322 (2000).  In this case, there is no indication, nor has the Appellant contended, that VA committed clear and unmistakable error in its December 1985 decision or the March 1986 decision.  Thus, no further consideration of this matter is warranted.

Duty to Notify and Assist 

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA. 

In a September 2012 letter issued prior to the initial determination on his claim, VA notified the appellant of the information and evidence needed to substantiate and complete her application to reopen his claim for revocation of the forfeiture of his VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  This letter included the notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With respect to VA's duty to assist, the record shows that no additional development action is necessary as there is no indication of relevant, outstanding records, which would aid in substantiating the revocation of forfeiture claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary with respect to the appellant's application to reopen his claim for revocation of forfeiture of his VA benefits.  Indeed, the Appellant has not contended otherwise. 

With respect to the Appellant's claim of entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund, the Board similarly finds that no further action is necessary to comply with VA's duties to notify and assist under the VCAA.  Given the Board's decision on the forfeiture issue, the Appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to revocation of forfeiture of the Appellant's right to VA benefits is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


